         Case 3:19-cv-00170-BAJ-SDJ        Document 22      03/11/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


    WINSTON DEMOND WESTLEY                                              CIVIL ACTION

    VERSUS

    JASON KENT, ET AL.                                         NO. 19-00170-BAJ-SDJ


                                RULING AND ORDER

        Before the Court is Petitioner’s Motion to Set Bond (Doc. 16), seeking

Petitioner’s release from state custody during the pendency of the above-captioned

habeas proceeding. The State opposes Petitioner’s Motion. (Doc. 18). For the reasons

stated herein, Defendant’s Motion is denied.

        I. RELEVANT BACKGROUND

        In this habeas application, Petitioner challenges the constitutionality of state

court convictions and sentences in four separate cases. Specifically, on or around May

14, 2011, Petitioner pleaded guilty in the Nineteenth Judicial District Court for the

Parish of East Baton Rouge, State of Louisiana, to one count of felony theft of more

than $500 in Criminal Case No. 03-08-0205; one count of felony theft of between $300

and $500 in Criminal Case No. 03-08-0206; one count of forgery in Criminal Case

No. 04-10-0228; and four counts of issuing worthless checks (totaling more than $500

in the aggregate) in Criminal Case No. 09-09-0579. (Doc. 5 at 3-5).1 As a result of

these convictions, Petitioner was sentenced to consecutive sentences in each of his



1Despite different case numbers, each of the four cases was captioned State of Louisiana v.
Winston D. Westley.
        Case 3:19-cv-00170-BAJ-SDJ       Document 22      03/11/21 Page 2 of 6




four cases, collectively totaling 50 years’ imprisonment at hard labor. (Id. at 5).

      Petitioner timely appealed each of his cases to the Louisiana First Circuit

Court of Appeal. On February 15, 2013, the Louisiana First Circuit affirmed

Petitioner’s convictions and sentences. Petitioner did not seek review in the Louisiana

Supreme Court, and his convictions became final on March 18, 2013. (Id. at 7).

      Eleventh months later, on February 18, 2014, Petitioner initiated state post-

conviction proceedings. The trial court denied relief and, again, the Louisiana First

Circuit affirmed. Petitioner’s state post-conviction proceedings resolved on February

18, 2019, when the Louisiana Supreme Court denied review of Petitioner’s post-

conviction application. (Id.).

      On March 20, 2019, Petitioner filed his original, pro se habeas application in

this Court. (See Doc. 1 at 8). On May 3, 2019, the Clerk of Court notified Petitioner

that his application was deficient because he had not paid the $5 filing fee or, in the

alternative, applied to proceed in forma pauperis. (Doc. 2). Petitioner responded by

obtaining counsel and paying the $5 filing fee on May 17, 2019.

      On June 27, 2019, Petitioner, through counsel, filed his Amended Petition For

Relief Under 28 U.S.C. § 2254. (Doc. 5). Petitioner’s amended application alleges that

Petitioner’s convictions and sentences must be vacated because Petitioner’s state-

court attorney was ineffective at the investigation, plea, and sentencing stages of

Petitioner’s case, and because Petitioner’s sentences are unconstitutionally excessive.

(Id. at 13-25). Most relevant here, however, Petitioner’s amended application

concedes that Petitioner’s habeas petition is untimely on its face:



                                           2
        Case 3:19-cv-00170-BAJ-SDJ       Document 22    03/11/21 Page 3 of 6




       At the time that the Louisiana Supreme Court denied Mr. Westley’s writ
       application on February 18, 2019, Mr. Westley had 28 days remaining
       within which to file his petition in this Court. The deadline for Mr.
       Westley to file with this Court was March 18, 2019. However, Mr.
       Westley’s petition was filed on March 20, 2019.

(Id. at 8). Despite this concession, Petitioner argues that his claims are saved by

equitable tolling. (Id. at 8-12).

       On November 20, 2019, the State filed its Answer (Doc. 11), and Memorandum

in Opposition to Petitioner’s Petition (Doc. 12). The State argues that Petitioner’s

application is time-barred under 28 U.S.C. § 2244(d)(1)(a)—the AEDPA’s one-year

limitations period for seeking federal habeas review of a state court judgment—and

is ineligible for equitable tolling. (Doc. 12 at 6-16). The State does not address the

merits of Petitioner’s claims.

       On April 27, 2020, Petitioner filed the instant Motion to Set Bond. (Doc. 16).

Petitioner argues that he is entitled to release pending a decision on his habeas

application because he has a “high probability of success” on his claims of ineffective

assistance of counsel and excessive punishment, and because “extraordinary

circumstances” make bond appropriate in light of the ongoing COVID-19 pandemic.

(Doc. 16-1 at ¶¶ III-IV). The State opposes Petitioner’s Motion, arguing that

Petitioner’s likelihood of success is doubtful given that Petitioner’s application is

untimely on its face, and, in any event, the COVID-19 pandemic does not qualify as

an “extraordinary circumstance” justifying bond. (Doc. 18 at 9-10).




                                          3
        Case 3:19-cv-00170-BAJ-SDJ       Document 22     03/11/21 Page 4 of 6




      II. LAW AND ANALYSIS

        i. Standard

      Despite the “lack of specific statutory authorization,” federal district courts

have inherent power and jurisdiction to release prisoners, including state prisoners,

on bail pending determination of a federal habeas corpus petition. See In re

Wainwright, 518 F.2d 173, 174 (5th Cir. 1975). The U.S. Court of Appeals for the Fifth

Circuit instructs that a state prisoner seeking release pending determination of his

habeas application must (1) “raise[] substantial constitutional claims upon which he

has a high probability of success,” and (2) show that “extraordinary or exceptional

circumstances exist which make the grant of bail necessary to make the habeas

remedy effective.” Nelson v. Davis, 739 F. App'x 254 (5th Cir. 2018) (quoting Calley v.

Callaway, 496 F.2d 701, 702 (5th Cir. 1974)); Watson v. Goodwin, 709 F. App'x 311

(5th Cir. 2018) (per curiam) (same); Beasley v. Stephens, 623 F. App'x. 192 (5th Cir.

2015) (same).

      Extraordinary circumstances exist, for example, where there has been a
      “serious deterioration of the petitioner's health while incarcerated”;
      where a short sentence for a relatively minor crime is “so near
      completion that extraordinary action is essential to make collateral
      review truly effective”; and possibly where there has been an
      “extraordinary delay in processing a habeas corpus petition.”

Davis, 739 F. App'x 254 (quoting Calley, 496 F.2d at 702 n.1).

      Here, Petitioner fails to satisfy the Fifth Circuit’s standard for release pending

resolution of his habeas application. As an initial matter, Petitioner is hard-pressed

to show a high probability of success on his constitutional claims when, as here, he

admits that his application is time-barred on its face, and relies on equitable tolling


                                          4
        Case 3:19-cv-00170-BAJ-SDJ       Document 22     03/11/21 Page 5 of 6




to save his claims from dismissal. See United States v. Patterson, 211 F.3d 927, 930

(5th Cir. 2000) (explaining that equitable tolling applies only in “rare and exceptional

circumstances,” “principally where the plaintiff is actively misled by the defendant

about the cause of action or is prevented in some extraordinary way from asserting

his rights.” (quotation marks and citations omitted)).

      But even assuming that Petitioner’s claims are saved by equitable tolling, he

has not shown “extraordinary or exceptional circumstances” justifying release.

Petitioner does not allege a serious deterioration of his health, and cannot show that

he is nearing completion of his sentence, or an extraordinary delay in processing his

habeas application. Nor does Petitioner allege anything analogous to these

enumerated “extraordinary circumstances.”

      Instead, Petitioner relies on the existence of the “uniquely dangerous” COVID-

19 pandemic, and the possibility that he will receive substandard medical care if he

contracts COVID-19 while incarcerated. (See Doc. 16-1 at ¶ V). Courts consistently

reject such assertions as a basis for establishing extraordinary circumstances, noting

that “the risk of contracting COVID-19 while in custody is not an extraordinary or

exceptional circumstance that could make granting bail necessary to make the habeas

remedy effective.” Chandler v. Davis, No. 20-cv-86, 2020 WL 3510728, at *2 (N.D.

Tex. June 29, 2020); see also Houston v. Davis, No. 18-cv-03199, 2020 WL 3036616,

at *2 (N.D. Tex. June 5, 2020) (same), appeal dismissed, 2020 WL 7663212 (5th Cir.

July 28, 2020); accord Risner v. Fowler, 458 F. Supp. 3d 495, 504 (N.D. Tex. 2020)

(“The Court takes the COVID-19 pandemic very seriously, and it does not discount



                                           5
        Case 3:19-cv-00170-BAJ-SDJ       Document 22     03/11/21 Page 6 of 6




Risner's vulnerability to adverse consequences from the virus due to his age and

underlying medical conditions. But Risner has failed to establish that the risk of

contracting COVID-19 while in FCI Seagoville is a special circumstance warranting

[release on bail pending habeas review of an extradition proceeding].”). The Court

sees no reason to depart from this line of cases here.

      In sum, the Court determines that Petitioner is unable to demonstrate

“extraordinary or exceptional circumstances” justifying release, and denies

Petitioner’s Motion to Set Bond on that basis. In reaching this conclusion, the Court

does not make any determination regarding the ultimate merits of Petitioner’s

habeas application.

      III.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Petitioner’s Motion to Set Bond (Doc. 16) is DENIED.

                               Baton Rouge, Louisiana, this 11th day of March, 2021


                                        _______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           6
